—Order entered October 18, 1982 in Supreme Court, New York County (Gabel, J.), unanimously modified, on the law and the facts and in the interests of justice, to the extent of reducing the grant of “temporary maintenance” from $250 per week to $150 per week, and deleting the award of counsel fees, and otherwise affirmed, without costs. Pendente lite counsel fees were awarded without any statement by plaintiff’s attorney as to the services rendered, the issues involved or the complexity of the issues to be decided at trial. Thus, there has not been compliance with section 660.22 of the Bronx and New York County Supreme Court Rules (22 NYCRR). There was no “good cause shown” to waive these requirements and it was therefore an abuse of discretion to grant the application. (Suter v Suter, 91 AD2d 574, 575.) Additionally, on the record here we are not convinced that plaintiff’s needs are so great as would justify temporary maintenance of $1,000 per month. Accordingly we exercise our discretion by modifying downward to the amount indicated. Concur — Sandler, J. P., Carro, Silverman, Fein and Kassal, JJ.